                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:19CR171

        v.
                                                        PRELIMINARY ORDER OF
 JOSE IVAN CONTRERAS-GOMEZ,                                  FORFEITURE

                      Defendant.


       This matter is before the Court on the government’s Motion for Preliminary Order
of Forfeiture (Filing No. 40). The Court has carefully reviewed the record in this case and
finds as follows:

       1.     On December 6, 2019, defendant Jose Ivan Contreras-Gomez (“Contreras-
Gomez”) pled guilty to Counts I and II of the Information (Filing No. 33) and admitted the
Forfeiture Allegation of the Information.         Count I charged Contreras-Gomez with
distribution of 50 grams or more of methamphetamine (actual), in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1). Count II charged Contreras-Gomez with possession with intent to
distribute 500 grams or more of cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1).


       2.     The Forfeiture Allegation sought forfeiture, pursuant to 21 U.S.C. § 853, of
certain property. That property includes $11,215 in United States currency seized from
12830 Glenvale Plaza, Lot 67, Omaha, Nebraska, on or about April 25, 2019 (“currency”)
as well as the following firearms (“firearms”):

              a.     Sig Sauer P226, 9mm handgun, Serial Number UU685384;
              b.     One P226 magazine; and
              c.     315 rounds of 9mm ammunition.
The currency and the firearms were seized because they were either used to facilitate the
offenses charged in the Information or were derived from proceeds obtained from the
commission of the offenses charged in the Information.

      3.     Based on Contreras-Gomez’s guilty plea and admission, Contreras-Gomez
forfeits his interest in the $11,215 in United States currency and the firearms, and the
government should be entitled to possession of the currency and the firearms, pursuant to
21 U.S.C. § 853.

      4.     The government’s Motion for Preliminary Order of Forfeiture should be
granted.

      IT IS ORDERED:

      1.     The government’s Motion for Preliminary Order of Forfeiture (Filing
             No. 40) is granted.

      2.     Based upon the Forfeiture Allegation of the Information (Filing No. 33) and
             Contreras-Gomez’s guilty plea and admission, the government is hereby
             authorized to seize the $11,215 in United States currency and the firearms.

      3.     Contreras-Gomez’s interest in the $11,215 in United States currency and the
             firearms is hereby forfeited to the government for disposition in accordance
             with the law, subject to the provisions of 21 U.S.C. § 853(n)(1).

      4.     The $11,215 in United States currency and the firearms are to be held by the
             government in its secure custody and control.

      5.     Pursuant to 21 U.S.C. § 853(n)(1), the government shall publish for at least
             thirty consecutive days on an official internet government forfeiture site,
             www.forfeiture.gov, notice of this Preliminary Order of Forfeiture, notice of
             publication evidencing the government’s intent to dispose of the property in
             such manner as the Attorney General may direct, and notice that any person,
             other than Contreras-Gomez, having or claiming a legal interest in any of the
             subject property must file a Petition with the Court within thirty days of the
             final publication of notice or of receipt of actual notice, whichever is earlier.


                                             2
6.    The published notice shall state the Petition referred to in Paragraph 5, above,
      shall be for a hearing to adjudicate the validity of the Petitioner’s interest in
      the $11,215 in United States currency and the firearms, shall be signed by
      the Petitioner under penalty of perjury, and shall set forth the nature and
      extent of the Petitioner’s right, title, or interest in the $11,215 in United States
      currency and the firearms and any additional facts supporting the Petitioner’s
      claim and the relief sought.

7.    The government may also, to the extent practicable, provide direct written
      notice to any person known to have an interest in the $11,215 in United States
      currency and the firearms as a substitute for published notice as to those
      persons so notified.

8.    Upon adjudication of all third-party interests, this Court will enter a Final
      Order of Forfeiture pursuant to 21 U.S.C. § 853(n), in which all interests will
      be addressed.

Dated this 9th day of December 2019.


                                            BY THE COURT:



                                            Robert F. Rossiter, Jr.
                                            United States District Judge




                                       3
